Citation Nr: 1728398	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  17-00 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia (claimed as chronic joint pain), including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome).

2.  Entitlement to service connection for chronic fatigue syndrome, including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome).

3.  Entitlement to service connection for migraine headaches, including presumptively as a qualifying chronic disability (claimed as Gulf War Syndrome).

4.  Entitlement to a higher initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from April 20, 2012 to March 7, 2015.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to March 7, 2015.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2013 and March 2015 rating decisions of the RO in Decatur, Georgia.  Jurisdiction over this case is currently with the RO in Atlanta, Georgia.  The September 2013 rating decision, in pertinent part, granted service connection for PTSD and assigned a 70 percent disability rating from April 20, 2012, and denied service connection for chronic fatigue syndrome, fibromyalgia (also claimed as chronic joint pain), chronic headaches, and sleep apnea (also claimed as sleep disturbance).  In a September 2014 Notice of Disagreement (NOD), the Veteran disputed the denials of service connection for fibromyalgia, chronic fatigue syndrome, chronic headaches, and sleep apnea; the Veteran also disputed the initial disability rating assigned for PTSD and asserted a 100 percent disability rating was warranted given that symptoms of the PTSD had prevented the Veteran from maintaining steady employment.  Subsequently, the RO denied a TDIU in the March 2015 rating decision. 

In a December 2016 Statement of the Case (SOC), the initial disability rating for PTSD was increased to 100 percent effective March 7, 2016; service connection for fibromyalgia, chronic fatigue syndrome, and migraine headaches, as well as entitlement to a TDIU, remained denied.  A January 2017 rating decision corrected the effective date for the higher 100 percent disability rating for PTSD to March 7, 2015, and granted service connection for obstructive sleep apnea.  A January 2017 Supplemental Statement of the Case (SSOC) continued the 100 percent disability rating for PTSD from March 7, 2015, which rendered the issue of a TDIU from March 7, 2015 forward moot; entitlement to a TDIU prior to March 7, 2015 was denied.

In a January 2017 VA Form 9, the Veteran requested a Board hearing for the issues on appeal; however, the hearing request was subsequently withdrawn by the Veteran in a February 2017 written statement.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran served in the Southwest Asian Theater of operations during the Persian Gulf War.

2.	The Veteran's currently diagnosed fibromyalgia is a medically unexplained chronic multisymptom illness that manifested to a compensable degree during a six month period since service.

3.	The Veteran's chronic fatigue is attributable to the service-connected obstructive sleep apnea and PTSD.

4.	The Veteran's chronic headaches have been medically attributed to a diagnosed disability of migraine headaches, which first manifested many years after service separation, and are not causally or etiologically related to active military service.
5.	For the initial rating period on appeal from April 20, 2012 to March 7, 2015, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas due to depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.

6.	The Veteran was not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected disabilities for the period prior to March 7, 2015.


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for fibromyalgia as a medically unexplained chronic multisymptom illness have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

2.	The criteria for service connection for a qualifying chronic disability, including an undiagnosed illness characterized by chronic fatigue, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

3.	The criteria for service connection for migraine headaches, including as a qualifying chronic disability, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

4.	The criteria for a higher initial disability rating in excess of 70 percent for PTSD have not been met or more nearly approximated for the initial rating period on appeal from April 20, 2012 to March 7, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

5.	The criteria for a TDIU have not been met for the period prior to March 7, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision grants service connection for fibromyalgia, no further discussion of VA's duties to notify and assist is necessary as to that issue.  With respect to the issues of service connection for chronic fatigue syndrome and migraine headaches, the RO provided notice to the Veteran in August 2012, prior to the September 2013 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

The Veteran is also challenging the initial disability rating assigned following the grant of service connection for PTSD.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a Notice of Disagreement).  With respect to the issue of a higher initial disability rating for PTSD, no additional notice is required regarding this downstream element of the service connection claim.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, VA treatment records, Social Security Administration (SSA) records, VA examination reports, and lay statements.

The Veteran was afforded VA examinations in September 2013, September 2014, February 2015, and November 2016, the examination reports for which are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2013, September 2014, February 2015, and November 2016 VA examination reports reflect that the VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and offered an opinion with supporting rationale.

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective non-medical indicators of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  Military personnel records show the Veteran served in Southwest Asia from January 1991 to February 1991; therefore, the Veteran is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or functional gastrointestinal disorders that include IBS and dyspepsia) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and 13) menstrual disorders.  38 C.F.R. § 3.317(b).

The Veteran is currently diagnosed with migraine headaches which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Fibromyalgia

The Veteran generally contends that symptoms of fibromyalgia, claimed as chronic joint pain, have persisted since service separation and are due to an undiagnosed illness due to service in the Persian Gulf.  See August 2014 statement.

First, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran has currently diagnosed fibromyalgia.  The Veteran underwent a VA examination in September 2014, at which the VA examiner noted the Veteran had never been diagnosed with fibromyalgia and noted several of the Veteran's diagnosed conditions that may produce symptoms that are similar to fibromyalgia and joint pain.  The September 2014 VA examiner assessed that the Veteran did not meet the criteria for a fibromyalgia diagnosis.

Conversely, VA treatment records associated with the claims file show that the Veteran had been diagnosed and treated for chronic joint pain, and since the September 2014 VA examination, has ultimately been diagnosed with fibromyalgia.  A February 2014 VA treatment record shows the Veteran presented for emergency care due to chronic joint pain in the knees, elbows, and shoulders.  The February 2014 VA treatment record reflects the examiner advised the Veteran to discuss the chronic joint pain and fibromyalgia with a primary care provider and diagnosed the Veteran with chronic joint pain only.  

Subsequent to the September 2014 VA examination, the Veteran presented with complaints of joint and muscle pain in January 2016.  A January 2016 VA treatment record reflects the Veteran described a mixture of sharp and dull pain occurring all over the body for over 25 years, specifically occurring in the back, legs, neck, shoulders, knees, feet, and hips.  Upon examination, the Veteran had pain upon light touches to the arms and legs and had tenderness to palpation of tender points along the back.  The January 2016 VA examiner assessed the Veteran had allodynia and tender points, which findings were consistent with fibromyalgia.  A February 2016 VA treatment record contains a confirmed fibromyalgia diagnosis for which the Veteran was to undergo kinesiotherapy.  After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran has a current diagnosis for fibromyalgia.

Next, fibromyalgia is on the list of medically unexplained chronic multisymptom illnesses subject to presumptive service connection.  38 C.F.R. § 3.317.  Accordingly, nexus evidence is not required.  Gutierrez, 19 Vet. App. at 10.

The evidence shows symptoms of fibromyalgia are consistent with at least a (compensable) 10 percent disability rating.  Under the rating schedule, fibromyalgia is defined as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2016).  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  Id.

Under Diagnostic Code 5025, a 10 percent rating is warranted for symptoms that require continuous medication.  A 20 percent rating is warranted for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  Id.

The January 2016 VA treatment record discussed above reflects the VA examiner recommended that the dosage for the Veteran's Gabapentin be increased to treat the fibromyalgia.  A February 2016 VA treatment record from the Veteran's primary care provider shows that recommendation had been accepted and the prescribed Gabapentin dosage was increased.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's fibromyalgia has been manifested by symptoms requiring continuous medication, consistent with a 10 percent disability rating under Diagnostic Code 5025.  38 C.F.R. §§ 4.3, 4.7, 4.71a (2016).

Based on the above, service connection for fibromyalgia as a medically unexplained chronic multisymptom illness is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection.          


Service Connection for Chronic Fatigue Syndrome

The Veteran seeks service connection for an undiagnosed illness characterized by chronic fatigue that is the result of active duty service, to include service in the Southwest Asia Theater of operations.

A March 2012 VA treatment record shows the Veteran underwent a sleep study, the report for which revealed severe obstructive sleep apnea.  The March 2012 VA treatment record also contains the VA examiner's impression that the Veteran's complaints of sleep disturbances, chronic fatigue, headaches, and memory impairment, may all be due to untreated obstructive sleep apnea.

In September 2014, the Veteran underwent a VA examination for chronic fatigue syndrome.  The September 2014 VA examination report reflects the Veteran complained of persistent daytime sleepiness and fatigue, insomnia, and low energy.  In the September 2014 VA examination report, the VA examiner assessed that the Veteran did not meet the criteria for chronic fatigue syndrome and opined that some of the Veteran's known conditions may produce symptoms similar to chronic fatigue syndrome, including the service connected obstructive sleep apnea and PTSD.

In September 2014, the Veteran also underwent a VA examination for the now service-connected sleep apnea.  The September 2014 VA examination report reflects symptoms of the Veteran's sleep apnea include persistent daytime hypersomnolence and snoring.

The Veteran was provided with another VA examination for PTSD in September 2014, the VA examination report for which shows a diagnosis for PTSD with insomnia and memory deficits.  The September 2014 VA examination report contains the VA examiner's opinion that the PTSD had increased in severity since the Veteran was last evaluated as symptoms now included memory and sleep problems that the VA examiner opined were a part of, and related to, the PTSD.

As noted above, the Veteran has been awarded service connection for obstructive sleep apnea and PTSD.  In the present case, a separate compensable rating for chronic fatigue, in the absence of an additional and separate diagnosis, would violate the rule against pyramiding under 38 C.F.R. § 4.14 because it would be rating the same symptom twice that has previously been rated in connection with the service-connected obstructive sleep apnea and PTSD.  See 38 C.F.R. §§ 4.97, Diagnostic Code 6847 (2016), 4.130, Diagnostic Code 9411.

Accordingly, the Board finds that the probative medical opinion evidence of record does not show that the Veteran has chronic fatigue syndrome attributable to a disability other than obstructive sleep apnea and PTSD, disabilities for which the Veteran has already been granted service connection.  Hence, to award additional VA disability compensation for chronic fatigue would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (directing that the evaluation of the same disability or the same manifestation under various diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that, for purposes of determining whether separate evaluations violate VA's anti-pyramiding provisions, the critical element is that none of the symptoms for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions).

In this regard, the Board is mindful that separate awards of service connection are permitted for distinct diagnoses, which have overlapping symptoms that would warrant only a single disability rating.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (noting that "two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  However, such a situation has not been presented here.  On the contrary, the lay and medical evidence of record attribute chronic fatigue to obstructive sleep apnea and PTSD, without evidence of other diagnoses that are clinically distinguishable from those for which service connection has been granted.  It follows that symptoms of chronic fatigue does not rise to the level of a distinct disability warranting an additional award of service connection in this instance.  See Sanchez-Benitez, 13 Vet. App. at 285 (holding that a mere symptom, standing alone, "without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against a separate service connection award for chronic fatigue, and the appeal must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Migraine Headaches

The Veteran seeks service connection for an undiagnosed illness characterized by chronic headaches that are the result of active service, to include service in the Southwest Asia Theater of operations.

First, the Board finds that the Veteran has a current headache disability.  A November 2016 VA examination report for headaches reflects the Veteran was diagnosed with migraine headaches starting in 2012.  As the Veteran's chronic headaches have been attributed to clinically diagnosed migraine headaches, the presumptive service connection provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application. 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the current migraine headaches had its onset in service or is otherwise causally or etiologically related to service, and the Veteran does not so contend.  Service treatment records show no treatment, complaints, or diagnoses related to migraine headaches at any time in service.  A July 1991 service separation examination report reflects a normal clinical evaluation of the neurologic system, and the Veteran denied symptoms of frequent or severe headaches on the corresponding Report of Medical History.

The November 2016 VA examination report notes other significant diagnostic test findings revealed in a September 2015 computerized tomography (CT) scan of the head.  The September 2015 CT scan showed volume loss of the brain prominent for the Veteran's chronological age, especially cerebellar volume loss, such as that seen in alcoholic cerebellar degeneration or prolonged anti-seizure medication use.  The November 2016 VA examination report also includes the VA examiner's opinion that the Veteran's migraine headaches are less likely than not related to active service, nor are the migraine headaches related to any Gulf War syndrome or related to any exposure to environmental hazards.  In reaching this conclusion, the November 2016 VA examiner explained that the Veteran's migraine headaches are fairly typical in all aspects of their characterization, symptomatology, and have usually responded well to a triptan agent that treats migraine headaches, and do not constitute atypical headache pain that is undiagnosable or part of an undiagnosed illness.  The November 2016 VA examiner discussed leading medical literature regarding the physiological process and symptoms of migraine headaches that are consistent with the Veteran's migraine headache symptoms, which supported the VA examiner's assessment that the Veteran's headaches are a well-defined, studied, classified, and diagnosable condition.  The November 2016 VA examiner had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the November 2016 VA examiner's medical opinion great probative weight.

In this case, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the current migraine headaches.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent, but ACL injury is not within lay competence).  Although the Veteran has asserted that the migraine headaches are related to service, he is a lay person and, under the facts of this case that include the Veteran's own negatively reported history at service separation and post-service onset of symptoms years after service, does not have the requisite medical training or credentials to be able to render a competent opinion regarding the cause of the current migraine headaches.  The etiology of the Veteran's migraine headaches are a complex medical etiological question dealing with the neurological system in addition to the relationship between active service and the migraine headaches, which is diagnosed primarily on clinical findings.  Thus, the Veteran is not competent to opine as to whether there is a link between the current migraine headaches and active service because such a medical opinion requires specific medical knowledge and training.

Based on the foregoing, the weight of the evidence is against a finding that migraine headaches were incurred in or were otherwise caused by active service.  Thus, the Board finds that a preponderance of the lay and medical evidence of record weighs against the appeal of service connection for migraine headaches, and the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102.

Initial Rating for PTSD from April 20, 2012 to March 7, 2015

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  Here, a staged rating has already been assigned for the service-connected PTSD, so the Board will evaluate the issue for a higher rating of the original award for the period from April 20, 2012 (date of the service connection claim) to March 7, 2015 (date from which a 100 percent rating has been assigned).  The Board has considered whether a staged rating is warranted with respect to the issue of entitlement to a higher initial rating for PTSD for the period from April 20, 2012 to March 7, 2015, and finds that the severity of the PTSD has not changed during that period on appeal so as to warrant staged rating, as explained below.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For the initial rating period on appeal from April 20, 2012 to March 7, 2015, the service-connected PTSD has been assigned a 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Pertinent in this case, the General Rating Formula for Mental Disorders provides that a 70 percent rating is assigned when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  
A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."   

A GAF score of 41 - 50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

A GAF score of 51 - 60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." 

A GAF score of 61 - 70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).

The Veteran generally contends that the initial rating assigned for the service-connected PTSD has been manifested by more severe symptoms and impairment than contemplated by the 70 percent initial disability rating assigned from April 20, 2012 to March 7, 2015.
A March 2012 VA treatment record reflects the Veteran presented for a mental health consult and reported problems getting along with family members and people at work.  During the March 2012 evaluation, the Veteran reported symptoms of flashbacks, nightmares, paranoia, depression, loss of interest and motivation, social isolation, irritability, and anxiety.  The Veteran reported that symptoms of irritability and anxiety create difficulties maintaining social and work relationships.  The Veteran denied having suicidal or homicidal ideations or experiencing any current audio or visual hallucinations, although the Veteran had experienced hallucinations in the past.  The March 2012 VA treatment record reflects the Veteran was observed to be casually dressed with adequate hygiene and grooming.  The Veteran's attention, concentration, and speech appeared normal and thought process was noted as linear and goal oriented, and a GAF score of 40 was assigned.

In September 2013, the Veteran underwent a VA examination for PTSD.  The September 2013 VA examination report reflects the VA examiner assessed that PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, and assigned a GAF score of 47.  Specifically, the September 2013 VA examination report indicated the Veteran's PTSD manifested in symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short- and long-term memory, difficulty understanding complex commands, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and difficulty adapting to stressful circumstances.

The Veteran underwent another VA examination for PTSD in September 2014.  During the September 2014 VA examination, the Veteran reported being currently employed as an armed security officer but that he found the job to be stressful and was having a hard time functioning at work.  The Veteran reported receiving several written reprimands for work infractions such as tardiness, absenteeism, and getting into arguments with the public.  The Veteran reported feeling tired and not having motivation or concentration at work, but that he was able to remember orders given to him and follow them quickly.  At the time of the September 2014 VA examination, the Veteran had been employed in the same position for three years, although he felt that he might lose his job soon.  The September 2014 VA examiner observed the Veteran was properly dressed and groomed, alert and oriented, and able to express his thoughts slowly but logically.  The September 2014 VA examination report reflects the VA examiner noted no thought disorders were present and no delusions or hallucinations were observed or reported by the Veteran.  The Veteran denied suicidal or homicidal ideation and exhibited adequate judgment and fair insight.  Upon conclusion of the September 2014 VA examination, the VA examiner assessed that symptoms of PTSD resulted in total occupational and social impairment and opined that the Veteran's PTSD had increased in intensity since the last VA examination as the Veteran reported being alienated from his family and having few social interactions other than at work.

The Veteran was provided with another VA examination for PTSD in February 2015.  During the February 2015 VA examination, the Veteran reported currently living with his two sons and brother, and that the Veteran had been involuntarily released from his job in the prior month due to numerous complaints from customers.  The February 2015 VA examination report indicates PTSD manifested in symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, which the VA examiner assessed resulted in occupational and social impairment with reduced reliability and productivity.

Shortly thereafter, the Veteran presented for mental health treatment in February 2015.  A February 2015 VA treatment record shows the Veteran reported having infrequent flashbacks and nightmares, which occurred more so if something reminded him of war.  Otherwise, the Veteran reported medication helped him remain calm and denied having any other complaints.  The Veteran was observed to be alert and oriented, appropriately dressed and groomed, maintained normal eye contact, and exhibited logical and coherent thought process, good remote memory, fair judgment, and fair insight.  The February 2015 VA treatment record also contains the examiner's assessment that the Veteran was fairly stable despite occasional flashbacks and nightmares.
The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 70 percent (a total 100 percent rating) for the service-connected PTSD for the period from April 20, 2012 to March 7, 2015.  For the entire initial rating period on appeal, the Veteran's PTSD was not productive of total occupational and social impairment.  As the Board has previously acknowledged, the Veteran's PTSD symptoms have resulted in significant social and occupational impairment, hence, the 70 percent disability rating that recognizes serious symptoms and serious occupational and social impairment the affects various aspects of the Veteran's life; however, the evidence of record does not reflect that, at any time, the symptoms were so severe as to cause total occupational and social impairment to warrant a 100 percent total disability rating.

The Board notes that the Veteran either does not have the significant, to the point of debilitating, symptoms contemplated by a total 100 percent rating, or the symptoms that are present are not of similar severity, frequency, and/or duration as to those symptoms contemplated by a total 100 percent disability rating.  The aforementioned VA treatment records and VA examinations have not reflected that the Veteran's PTSD has resulted in persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Even though there are indications of past delusions and/or hallucinations, the evidence reflects that the Veteran was not experiencing persistent delusions or hallucinations at any point during the initial rating period on appeal.  While the Veteran has had some thought and concentration difficulties, and some memory loss, the evidence of record demonstrates that such symptoms are not of the severity to the point of debilitation.  

Although the September 2014 VA examiner assessed the Veteran's PTSD symptoms resulted in total occupational and social impairment, the Board finds that this assessment is outweighed by the September 2014 VA examiner's observations of the Veteran noted in the same examination report, specifically that the Veteran was alert and oriented, dressed and groomed properly, able to express thoughts logically, had adequate judgment, and that no thought disorder, delusions or hallucinations were observed.  Similarly, the VA treatment records and VA examination reports throughout the initial rating period on appeal, all indicate the Veteran appeared adequately dressed and groomed, had exhibited appropriate behavior, correct orientation as to time and place, logical and coherent thought process, adequate judgment, with no signs of delusions or hallucinations, or obsessive or ritualistic behavior.

The Board has considered all of the other symptoms discussed above, including their severity, frequency, and duration.  In evaluating these symptoms, the Board finds that the severity, frequency, and duration of the acquired psychiatric disorder are more appropriately consistent with the symptoms contemplated by a 70 percent disability rating.  Additional evidence also supports the Board's finding that social and occupational impairment was not total.  Although the Veteran reported having difficulty at work and getting along with others, he was nonetheless employed during the initial rating period on appeal.  Moreover, the Veteran had been living with his two sons and brother, had been able to schedule and appear for numerous VA medical appointments and appropriately interact with the respective VA examiners.  Such evidence reflects that the Veteran's social impairment was not total.  Here, because the Veteran did not have total occupational and social impairment, the criteria for a higher rating are not met.  A 100 percent rating for PTSD requires both occupational and social impairment.  38 C.F.R. § 4.130.

Further, the March 2012 VA treatment record, September 2013 VA examination report, and the September 2014 VA examination report recorded GAF scores of 40, 47, and 45, respectively, which would indicate serious symptoms of PTSD or serious impairment in social, occupational, or school functioning.  While this is a general assessment of overall severity of symptoms or overall degree of impairment by one of many examiners, when interpreted in the context of all the evidence in this case showing the actual symptoms and actual degree of occupational and social impairment, it does not demonstrate the severe symptoms or total occupational and social impairment required for a 100 percent total disability rating.  See 38 C.F.R. § 4.2 (2016) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.").  

Considering the above, including the severity, frequency, and duration of the identified mental health symptoms due to the service-connected PTSD, the Board finds that for the initial rating period on appeal from April 20, 2012 to March 7, 2015, symptoms of PTSD did not more nearly approximate the symptoms contemplated for a 100 percent total disability rating, and, more importantly, the symptoms did not produce the total occupational and social impairment required for a 100 percent total disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  For these reasons, the Board finds that the preponderance of the evidence is against the appeal for a higher initial rating for PTSD in excess of 70 percent for any period from April 20, 2012 to March 7, 2015.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected PTSD.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

In this case, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms such as depression, anxiety, suspiciousness, panic attacks, chronic sleep impairment, impairment of short- and long-term memory, difficulty understanding complex commands, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected PTSD are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the service-connected disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Entitlement to a TDIU Prior to March 7, 2015

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).
After a review of all the evidence, lay and medical, the Board finds that entitlement to a TDIU prior to March 7, 2015 is not warranted as the service-connected PTSD did not prevent the Veteran from obtaining or maintaining substantially gainful employment.

During the September 2014 VA examination, the Veteran reported being currently employed as a security guard, but felt that he might be terminated soon.  The Veteran reported receiving five written reprimands from his employer for infractions such as tardiness, absenteeism, and getting into arguments with the public; the Veteran reported becoming irritated with people when they took their frustrations out on him and that he did not like to be around people.  The Veteran described a typical day as waking up at 7 o'clock in the morning to get ready for work by 7:30 a.m., and described his job as stressful and that he felt a lack of energy and motivation such that he would stay home from work at times to avoid dealing with people.  Upon conclusion of the September 2014 VA examination, the VA examiner opined that it is at least as likely as not that the Veteran is unemployable due to the service-connected PTSD.  In reaching this opinion, the September 2014 VA examiner explained that while the Veteran was currently employed, he felt that he would soon be terminated.  Further, the September 2014 VA examiner stated that the Veteran was easily irritated, which limited his ability to work as the Veteran was unable to interact with coworkers, supervisors, and the public, or engage in prolonged social conversations, as he may verbally lash out at others.  Moreover, the Veteran reported frequent depression, lack of motivation, and concentration, which made it difficult to follow directions and complete tasks in a timely manner.

In an October 2014 Application for Increased Compensation Based on Unemployability (Application for a TDIU), the Veteran stated he had been working in a security-related position since March 2011 until September 2014,  when he became too disabled to work due to the service-connected PTSD.  On the contrary, SSA records show that disability benefits were denied since the Veteran was still gainfully employed as of the end of November 2014.  In a January 2015 statement, the Veteran asserted that he was no longer employed due to the service-connected PTSD.  In a July 2015 Application for a TDIU, the Veteran asserted last working in January 2015, when he became too disabled to work due to the service-connected PTSD; however, in an October 2015 response to VA's Request for Employment Information, the Veteran's former employer advised that the Veteran had been employed as a protective security officer from January 2011 until March 2015, at which time the Veteran resigned. 

After a review of all the evidence of record, lay and medical, the Board finds that the evidence does not demonstrate that the service-connected PTSD precluded the Veteran from obtaining or maintaining substantially gainful employment prior to March 7, 2015.  Although the September 2014 VA examiner opined that the service-connected PTSD rendered the Veteran unemployable, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354 (noting that "applicable regulations place the responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Moore, 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R. § 4.16.  In this case, the evidence of record establishes that the Veteran had been employed until March 2015 in a position that he had maintained since January 2011.  Although the evidence of record shows that symptoms of PTSD caused the Veteran to have difficulties in his job as a security guard, such symptoms of PTSD did not prevent the Veteran from maintaining substantially gainful employment prior to March 7, 2015, as the Veteran was actually gainfully employed during that time until he resigned.  

Having reviewed all of the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that the criteria for a TDIU prior to March 7, 2015 have not been met.  The evidence reflects that the Veteran had been gainfully employed in a full time position that he held since January 2011, until his resignation in March 2015.  As the preponderance of the lay and medical evidence is against a finding for a TDIU prior to March 7, 2015, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for fibromyalgia is granted.

Service connection for chronic fatigue, including presumptively as a qualifying chronic disability, is denied.

Service connection for chronic headaches diagnosed as migraine headaches, including presumptively as a qualifying chronic disability, is denied.

For the initial rating period on appeal from April 20, 2012 to March 7, 2015, an initial disability rating in excess of 70 percent for PTSD is denied.

A TDIU for the period prior to March 7, 2015 is denied.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


